464 F.2d 1396
UNITED STATES of America, Plaintiff-Appellee,v.Samuel Joe JACKSON, Defendant-Appellant.
No. 72-2140 Summary Calendar.*
United States Court of Appeals,
Fifth Circuit.
Sept. 6, 1972.

Appeal from the United States District Court for the Northern District of Florida.
Before BELL, DYER and CLARK, Circuit Judges.
PER CURIAM:

Affirmed. See Local Rule 21.1  ,2


*
 Rule 18, 5 Cir.; see Isbell Enterprises, Inc. v. Citizens Casualty Company of New York et al., 5 Cir. 1970, 431 F.2d 409, Part I


1
 See NLRB v. Amalgamated Clothing Workers of America, 5 Cir. 1970, 430 F.2d 966


2
 The sole argument on this appeal urges that we depart from this Circuit's established rule which vests discretion in the trial court to permit the government to attack the defendant's credibility as a witness in his own behalf by showing prior felony convictions